Title: To James Madison from Mackay & Campbell, 16 May 1821
From: Mackay & Campbell
To: Madison, James


                
                    Sir
                    Fredericksburg May 16. 1821.
                
                Some days ago we received Bill of lading from Mr. Cazenove for the goods you mention, which have not got to hand. When they come shall retain them for your own waggon unless otherwise directed. In the course of the week shall remit $243.36 to Mr. Cazenove as you request, which will probably place us about that Sum in advance for you, & which will do to be replaced in the receipt of the remnant of yr flour & when you are enabled to Value on your Tobacco, for which we will look out a conveyance to Liverpool in Company with some of our own. We however do not expect it will leave the country before Middle of July, which is soon enough, for it does not answer to have it sampled in England before Septr. or, until the arrival of Cool Weather.
                Alick has the watering pot with him. With esteem Your friends
                
                    Mackay & Campbell
                
            